STEPHENS, Associate Justice.
In this case the appellee, tenant in an apartment house owned by the appellant in the District of Columbia, instituted in the Municipal Court for the District of Columbia a suit against the appellant under the District of Columbia Rent Control Act, D.C.Code (Supp. V 1946) §§ 45— 1601, et seq., for the recovery of double the amount of rent paid in excess of the maximum rent ceiling. He recovered a judgment which included an allowance of the sum of $50 for attorney’s fees. The appellant appealed to the Municipal Court of Appeals for the District of Columbia. That court affirmed the judgment of the Municipal Court. Thereafter we, on petition for writ of error to the Municipal Court of Appeals, allowed an appeal to this court. On January 26, 1948, this court affirmed the decision of the Municipal Court of Appeals.
The appellee filed a motion in this court alleging that he was obliged to undergo expense for the services of attorneys in representing him as appellee in the Municipal Court of Appeals and in this court. By the motion he asks this court to make an additional attorneys’ fee allowance of $250 to cover such services.
The Rent Control Act provides:
§ 45 — 1610. Enforcement — Penalties.
(a) If any landlord receives rent or refuses to render services in violation of any provision of this chapter, or of any regulation or order thereunder prescribing a rent ceiling or service standard, the tenant paying such rent or entitled to such service, or the Administrator on behalf of such tenant, may bring suit to rescind the lease or rental agreement, or, in .case of violation of a maximum-rent ceiling, an action for double the amount by which the rent paid exceeded the applicable rent ceiling and, in case of violation of a minimum-service standard, an action for double the value of the services refused in violation' of the applicable minimum-service standard or for $50, whichever is greater in either case, plus reasonable attorneys’ fees and costs as determined by the court. Any suit or action under this subsection may be brought in the municipal court of the District of Columbia regardless of the amount involved, and the municipal court is hereby given exclusive jurisdiction to hear and determine all such cases. [Italics supplied]
Nothing in this language limits attorneys’ fees to services rendered in the Municipal Court. We think the statute contemplates reasonable attorneys’ fees in appellate proceedings as well as in the trial court. But by this language Congress expressly gave the Municipal Court authority to fix attor*742neys’ fees. We think it cannot he concluded that such authority is also in this court.
The ruling in Maddrix v. Dize, 4 Cir., 1946, 153 F.2d 274, confirms our view on both of the points mentioned. That case construed the Fair Labor Standards Act, 29 U.S.C.A. §§ 201, et seq., which authorizes an employee to recover from an employer double the amount -of unpaid minimum wages required by the Act. So far as here pertinent the Act provides:
. . . Action to recover such liability may bo maintained in any court of competent juiisdictibn by any one or more employees for and in behalf of himself or themselves and other employees similarly situated, or snob employee or employees may designate an agent or representative to maintain such action for and in behalf of all employees similarly situated. The court in suo.li action shall, in addition to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney's fee to be paid by the defendant, and costs of tbe action. [29 L'.S. C.A. §21ü|
The Circuit Court of Appeals held that this language contemplated the allowance of fees for attorneys’ services in appellate courts and also that the fees for all services of attorneys, whether in trial or appellate courts, should be fixed by the trial court. In this connection the court said:
. . . the ordinary and effective procedure in the allowance of attorney’s fees in litigation which proceeds through several courts is to place the responsibility on the trial court where the work begins and ends and the value of tbe entire service can be best estimated after it has been completed. We think this interpretation serves to effectuate the purposes of the Act. [153 F.2d at page 276]
We therefore deny the motion for the allowance by this court of attorneys’ fees in the appellate proceedings, but remand the case to the Municipal Court of Appeals with directions to remand' it to the Municipal Court for further proceedings consistent with this opinion.
Motion denied.